DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Response to Amendment
Support for the amendments to claims 1, 3, 10, and 11 can be found in Applicant’s Figs. 6-7 and 9 and Applicant’s specification at page 7. 
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, and 9-11 have been considered but are not persuasive.
Applicant alleges prior art Mitsuboshi does not appear to teach using tape to secure the battery module of the housing together, but rather to secure a battery itself to a housing or board of an electronic device (Remarks Page 7). Applicant alleges there is no teaching in any of the cited references that considers selectively applying adhesive to a bonding portion, and further there is no teaching of aligning such an area of omitted adhesive with a concave region in a side plate (Remarks Page 7). Although it is asserted on page 7 of the Action that it would have been obvious to not apply adhesive at some locations "given that a space is an empty region and there is no physical structure to apply adhesive to[]," Applicant alleges that there is nothing in any of the references, particularly Mitsuboshi, that suggests any reason or benefit of not applying adhesive to any particular location (Remarks Page 7).
The Office respectfully disagrees.
Mitsuboshi teaches “No particular limitation is imposed on adherends to which the present technology can be applied, insofar as they can be bonded by a double-sided, pressure-sensitive adhesive tape such as the pressure-sensitive adhesive tape 1 according to the present technology. Examples of a combination of adherends are considered to include fastening portions or the like of components and devices which are worthy to be recycled in view of cost and environmental aspects, such as a combination of an internal power supply such as a battery and a housing or board of an electronic device such as a personal computer or mobile phone, the housing or board being in contact with the internal power supply, a combination of an optical device and a lens or prism, a combination of a liquid crystal screen and a housing, a combination of a housing or a liquid crystal screen or board and a flexible wiring board, and a combination of a board or housing and a film antenna, in the electronic device” (P83).
Mitsuboshi teaches that there is no particular limitation on what adherend the double-sided, pressure-sensitive adhesive tape is applied to. While Mitsuboshi gives specific examples of ways the tape may be used, one of ordinary skill in the art would recognize that the double-sided, pressure-sensitive adhesive tape can be applied to plates of a battery module housing, such as the battery module housing of primary reference Kellner, in order to connect the top plates and side plates together. Mitsuboshi teaches combinations of adherends can include devices which are worthy to be recycled in view of cost and environmental aspects, and one of ordinary skill in the art would recognize the capability of recycling a battery module housing is beneficial in view of cost and environmental aspects.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tamura taught a protection case for a harness that included a case main body and notched portions in a lid. Tamura taught in order to easily replace the harness, the lid can be removed by a tool inserted into a slit formed between the case main body and lid to pry the lid off. It would have been obvious to one of ordinary skill in the art to add this slit to the battery module housing of modified Kellner in order to easily pry off the top plate from the side plates of the battery module housing of modified Kellner. One of ordinary skill in the art would not apply the tape of Mitsuboshi to the slit in the battery module housing of modified Kellner because it is an empty region and there is no physical structure to adhere/connect the top plate to the side plates of the battery module housing at that location. 
Furthermore, amended Claim 1 is considered product-by-process claim due to the recitation of “wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define a detachable jig insertion space”. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Applicant alleges prior art Kosugi teaches a urethane foam provided to stabilize battery cells within a metal case for at least one purpose of preventing leakage of water from the outside, but none of the references teach providing a caulking member at locations between adjacent parts of the adhesive bonding layer and in concave regions of a side plate as recited in claims 1 and 3 (Remarks Page 7). Applicant alleges Kosugi discloses that the urethane foam prevents vibration of the cells and also prevents water from being penetrated from the outside and in order to accomplish the above effect, the urethane foam must be filled in the inner space of the metal case, namely the module housing (Remarks Page 8). Applicant alleges the claimed caulking member filled within the claimed detachable just insertion space and concave region plays the role of blocking foreign matters from being introduced from the outside and plays the role of keeping the gap between the bottom of the top plate and the top of the side plate and may function as a mark where a detachable jig can be inserted later (Remarks Page 9). Applicant alleges the urethane foam of Kosugi is filled in an inner space of a metal case and this does not have the operation effect of the caulking member of the present claims (Remarks Page 9).
The Office respectfully disagrees.
Kosugi teaches filling an empty space within a metal case with urethane foam can prevent leakage of water from the outside. One of ordinary skill in the art would recognize that because the slits of modified Kellner (provided by prior art Tamura) are empty spaces, they would expose the batteries within the battery module housing to external elements, such as water. Therefore, it would have been obvious to one of ordinary skill in the art to provide urethane foam to these empty spaces in order to prevent water from reaching the batteries within the case.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al (DE 102017104709 A1 using US 2018/0261898 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection) in view of Mitsuboshi (WO 2017013914 A1 using US 2018/0291237 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection) further in view of Tamura (US 20030006626 A1), and even further in view of Kosugi et al (US 2009/0184682 A1, previously cited in the 04/12/2021 Non-Final Rejection).
Regarding claims 1 and 10, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) and a second side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) forming side walls, respectively, the battery module housing having a rectangular tube shape provided to accommodate battery cells in an inner space thereof (Fig. 1, P26). 


    PNG
    media_image1.png
    487
    627
    media_image1.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, pressure-sensitive adhesive tape includes a pair of pressure-sensitive adhesive layers and an electrically-conductive heat generating layer disposed between the paired pressure-sensitive adhesive layers (P10). Mitsuboshi teaches their tape makes it possible to separate adherends for recycling while meeting reliability guarantee temperature conditions for the adherends (P9, 83, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi, along all of the contact areas between the top plate and the first side plate and the second side plate and along all of the contact areas between the bottom plate and first side plate and second side plate (which would include the claimed two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate), of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define detachable jig insertion space formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space, and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates.
Tamura teaches a protection case (for a harness) (Abstract). Tamura teaches harnesses (9 in Fig. 3) can be held in a holding portion constituted by groove (15 in Figs. 6-7) in a case main body (13a in Figs. 6-7) and notched portions (23, 24 in Fig. 6) in a lid (13b in Fig. 7, P47). 
Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case main body and the lid and a tool such as a screw driver can be inserted into the slit to pry the lid open (P47). Tamura teaches this allows the lid to be removed and the harnesses can be easily replaced (P47).
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).  In this case, both inventions (modified Kellner and Tamura) are concerned with as-needed, easier removal of secured housing lids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates, such as the slit and screwdriver taught by Tamura, formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space (given that a space is an empty region and there is no physical structure to apply adhesive too), because it would allow the top plate to be detached from the first and second side plates by use of a jig for easy replacement of the battery cells inside the housing. 
Furthermore, amended Claim 1 is considered product-by-process claim due to the recitation of “wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define a detachable jig insertion space”. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
However, modified Kellner does not meet the limitation wherein the battery module housing further comprises a caulking member, chosen from a sealant, a urethane foam, or a rubber material in the form of a flexible foam, filled in the entire detachable jig insertion space and the entire concave region to close the detachable jig insertion space and the concave region.
Kosugi teaches a plurality of cells are housed in a metal case (Abstract). Kosugi teaches a space (S in Fig. 1 for example) between the metal case (2 in Fig. 1 for example) and each cell (1 in Fig. 1 for example) is filled with a foam material such as urethane foam or styrene foam ([0043]). Kosugi teaches filling this space with foam material such as urethane foam or styrene foam has the advantage of preventing cell vibration in the metal case (2) as well as preventing leakage of water invading from the outside ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kosugi within the battery module housing of modified Kellner and provided a caulking member, of urethane foam, filled in the entire detachable jig insertion space and the entire concave region to close the detachable jig insertion space and the concave region in order to prevent the invasion of water from the outside of the housing. 

Regarding claim 3, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) and a second side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) forming side walls, respectively, the battery module housing having a rectangular tube shape provided to accommodate battery cells in an inner space thereof (Fig. 1, P26).

    PNG
    media_image2.png
    650
    837
    media_image2.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, pressure-sensitive adhesive tape includes a pair of pressure-sensitive adhesive layers and an electrically-conductive heat generating layer disposed between the paired pressure-sensitive adhesive layers (P10). Mitsuboshi teaches their tape makes it possible to separate adherends for recycling while meeting reliability guarantee temperature conditions for the adherends (P9, 83, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi along all of the contact areas between the top plate and the first side plate and the second side plate and along all of the contact areas between the bottom plate and first side plate and second side plate (which would include the claimed  at two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate),, of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has locations along the longitudinal direction at which the adhesive is not applied to define a plurality of detachable jig insertion spaces, respectively, and the plurality of detachable jig insertion spaces are intermittently formed along the longitudinal direction of the first side plate or the second side plate, and wherein at least one of the first side plate and the second side plate defines a plurality of concave regions corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the plurality of detachable jig insertion space and the corresponding concave regions to apply a load to the bonding portion to detach the joined plates.
Tamura teaches a harness protection case (Abstract). Tamura teaches harnesses (9 in Fig. 3) can be held in a holding portion constituted by groove (15 in Figs. 6-7) in a case main body (13a in Figs. 6-7) and notched portions (23, 24 in Fig. 6) in a lid (13b in Fig. 7, P47). 
Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case main body and the lid and a tool such as a screw driver can be inserted into the slit to pry the lid open (P47). Tamura teaches this allows the lid to be removed and the harnesses can be easily replaced (P47).
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space and wherein at least one of the first side plate and the second side plate defines a concave region corresponding to the detachable jig insertion space, such that a detachable jig can be inserted into the detachable jig insertion space and the corresponding concave region to apply a load to the bonding portion to detach the joined plates, such as the slit and screwdriver taught by Tamura, formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space (given that a space is an empty region and there is no physical structure to apply adhesive too), because it would allow the top plate to be detached from the first and second side plates by use of a jig for easy replacement of the battery cells inside the housing. 
Furthermore, amended Claim 3 is considered product-by-process claim due to the recitation of “wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define a detachable jig insertion space”. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Further, it would be obvious to modify the battery housing of modified Kellner to provide a plurality of detachable jig insertion spaces, and the plurality of detachable jig insertion spaces to be intermittently formed along the longitudinal direction of the first side plate or the second side plate, each with a corresponding concave region, as this is merely a duplication of the parts as disclosed by modified Kellner and would provide no more than the predictable result of, for example, allowing more regions in which multiple jigs can be inserted to pry off the top plate if the adhesive between the top plate and first and second side plates creates too strong of a bond for the detaching with only one jig, because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
However, modified Kellner does not meet the limitation wherein the battery module housing further comprises a caulking member, chosen from a sealant, a urethane foam, or a rubber material in the form of a flexible foam, entirely filled in each of the plurality of detachable jig insertion spaces and each of the plurality of concave regions to close the plurality of detachable jig insertion spaces and the plurality of concave regions.
Kosugi teaches a plurality of cells are housed in a metal case (Abstract). Kosugi teaches a space (S in Fig. 1 for example) between the metal case (2 in Fig. 1 for example) and each cell (1 in Fig. 1 for example) is filled with a foam material such as urethane foam or styrene foam ([0043]). Kosugi teaches filling this space with foam material such as urethane foam or styrene foam has the advantage of preventing cell vibration in the metal case (2) as well as preventing leakage of water invading from the outside ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kosugi within the battery module housing of modified Kellner and provided a caulking member, of urethane foam, entirely filled in each of the plurality of detachable jig insertion spaces and each of the plurality of concave regions to close the plurality of detachable jig insertion spaces and the plurality of concave regions in order to prevent the invasion of water from the outside of the housing. 

Regarding claim 7, while modified Kellner does not explicitly disclose wherein at least one of the bonding portions is inclined toward the inner space at a predetermined angle, this is merely a change in form or shape of the bonding portions, and would provide no more than the predictable result of, for example, allowing for the fit of a jig that is shaped to fit with the predetermined angle. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

Regarding claim 9, Kellner further discloses the battery module includes a battery module housing and a plurality of battery cells accommodated by the battery module housing (Abstract).

Regarding claim 11, Kellner discloses a battery module housing (battery box) comprising a top plate (battery housing cover 4 in Fig. 1 for example) and a bottom plate (battery housing base 5 in Fig. 1 for example) forming an upper wall and a lower wall, respectively, and a first side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) and a second side plate (central battery frame structure 3 in Fig. 1 for example and further annotated in the Fig. below) forming side walls, respectively, the battery module housing having a rectangular tube shape provided to accommodate battery cells in an inner space thereof (Fig. 1, P26).

    PNG
    media_image2.png
    650
    837
    media_image2.png
    Greyscale

Annotated Kellner Fig. 1

However, Kellner is silent on how the plates are connected together. 
Mitsuboshi teaches a double-sided, pressure-sensitive adhesive tape that can be used on many adherends such as a battery and housing (P10, 83). Mitsuboshi teaches their double-sided, pressure-sensitive adhesive tape includes a pair of pressure-sensitive adhesive layers and an electrically-conductive heat generating layer disposed between the paired pressure-sensitive adhesive layers (P10). Mitsuboshi teaches their tape makes it possible to separate adherends for recycling while meeting reliability guarantee temperature conditions for the adherends (P9, 83, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the double-sided, pressure-sensitive adhesive tape, as taught by Mitsuboshi, at two sites between opposing side edges of the top plate and top surfaces of the first side plate and second side plate, respectively, and at two sites between opposing side edges of the bottom plate and bottom surfaces of the first side plate and second side plate, respectively, of the battery module housing of Kellner, to provide four bonding portions each including an adhesive along a longitudinal direction. This modification would be made in order to connect the plates of the battery module housing together, and make it possible to separate the plates for recycling while meeting reliability guarantee temperature conditions for the plates.
However, modified Kellner does not meet the limitation wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define detachable jig insertion space.
Tamura teaches a harness protection case (Abstract). Tamura teaches harnesses (9 in Fig. 3) can be held in a holding portion constituted by groove (15 in Figs. 6-7) in a case main body (13a in Figs. 6-7) and notched portions (23, 24 in Fig. 6) in a lid (13b in Fig. 7, P47). 
Tamura teaches in order to replace the harnesses, the lid must be removed from the protection case (13 in Fig. 6, P47). Tamura teaches a slit (S in Fig. 6) is formed between the case main body and the lid and a tool such as a screw driver can be inserted into the slit to pry the lid open (P47). Tamura teaches this allows the lid to be removed and the harnesses can be easily replaced (P47).
While Tamura is not in the same field of endeavor as modified Kellner, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tamura within the battery module housing of modified Kellner and provided wherein at least one of the bonding portions has a detachable jig insertion space, such as the slit and screwdriver taught by Tamura, formed at a predetermined location, and the adhesive is not applied to the detachable jig insertion space (given that a space is an empty region and there is no physical structure to apply adhesive too), because it would allow the top plate to be detached from the first and second side plates by use of a jig for easy replacement of the battery cells inside the housing. 
Furthermore, amended Claim 11 is considered product-by-process claim due to the recitation of “wherein at least one of the bonding portions has a location along the longitudinal direction at which the adhesive is not applied to define a detachable jig insertion space”. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
However, modified Kellner does not meet the limitation wherein the battery module housing further comprises a caulking member filled in the entire detachable jig insertion space to close the detachable jig insertion space.
Kosugi teaches a plurality of cells are housed in a metal case (Abstract). Kosugi teaches a space (S in Fig. 1 for example) between the metal case (2 in Fig. 1 for example) and each cell (1 in Fig. 1 for example) is filled with a foam material such as urethane foam or styrene foam ([0043]). Kosugi teaches filling this space with foam material such as urethane foam or styrene foam has the advantage of preventing cell vibration in the metal case (2) as well as preventing leakage of water invading from the outside ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kosugi within the battery module housing of modified Kellner and provided a caulking member, of urethane foam, to be filled in the entire detachable jig insertion space to close the detachable jig insertion space in order to prevent the invasion of water from the outside of the housing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al (DE 102017104709 A1 using US 2018/0261898 A1 as an English equivalent) in view of Mitsuboshi (WO 2017013914 A1 using US 2018/0291237 A1 as an English equivalent) in view of Tamura (US 20030006626 A1) in view of Kosugi et al (US 2009/0184682 A1, previously cited in the 04/12/2021 Non-Final Rejection) as applied to claim 1, and further in view of Kim et al (WO 2017052050 A1 using US 2018/0175464 A1 as an English equivalent, previously cited in the 04/12/2021 Non-Final Rejection).
Regarding claim 5, modified Kellner does not meet the limitation wherein the battery module housing, further comprises insulation pads respectively attached to inner surfaces of the top plate, the first side plate and the second side plate; and a thermal transfer pad attached to an inner surface of the bottom plate.
Kim teaches a battery module (10 in Fig. 1 for example) comprises a battery cell assembly (100 in Fig. 1 for example) including at least one battery cell (100 in Fig. 1 for example) mounted in a plurality of cell cartridges (120 in Fig. 1 for example, [0041], [0046]). Kim teaches a battery module (10) further comprises a first end plate (200 in Fig. 1 for example), a second end plate (300 in Fig. 1 for example), a cover frame (400 in Fig. 1 for example), a cooling plate (500 in Fig. 1 for example), a pair of first insulating members (600 in Fig. 1 for example), and a second insulating member (700 in Fig. 1 for example, [0041]).
 Kim teaches the cooling plate (500) includes a thermally conductive material such as aluminum and absorbs heat transferred from the plurality of cooling fins (130 in Fig 1 for example) mounted on the cell cartridges (120) holding the battery cells (100, [0054]).
While Kim teaches the cooling plate comes into contact with fins attached to the battery cells and not the battery cells themselves, the cooling plate’s function to absorb heat that the cells generate stays the same. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module housing of modified Kellner in order to provide a thermal transfer pad, such as the cooling plate taught by Kim, attached to an inner surface of the bottom plate in order to have a mechanism in which heat from the cells could be absorbed away from the cells. 
Kim further teaches an insulation between the part where the metal structure such as the cooling fins (130) is provided in the battery module (10) and the first and second end plates (200 and 300) forming an exterior of the battery module (10) may be effectively achieved by using the second insulating member (700) and the first insulating members (600, [0062]).
While Kim teaches the first insulating members and the second insulating member come into contact with fins attached to the battery cells and not the battery cells themselves, their function to provide insulation between the battery cells and the first and second end plates forming the exterior of the battery module stays the same. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).
Further, while Kim teaches the second insulation member is located next to the second end plate, not the first end plate, one of ordinary skill in the art could rearrange the plate to the claimed location and still provide insulation between the battery cell and first end plate. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module housing of modified Kellner in order to provide insulation pads attached to inner surfaces of the top plate, the first side plate and the second side plate in order provide insulation between the battery module housing and batteries that will be stored within.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cherian et al (US 20060196875 A1).
	Cherian teaches methods to facilitate the opening of cans and containers that have opening pull tabs, by hand (P50). Cherian teaches the method includes providing ways to increase the space or gap between the tab tip and the lid, so as to allow the user to more easily and readily insert a finger or at least a fingertip, in that space or gap, so as to have a better grip, or at least a better hold or pull on the pull tab lifter and hence be able to lift the tab lifter and to open the can, or rather the can seal (P50, see specifically Fig. 16, Fig. 20, the fingertip would be considered a “jig”).  Although the Cherian is not in the same field of endeavor as the instant application, it is seen as good evidence that the mechanism of the claimed jig insertion space for detachment of one object from another is a fairly ubiquitous structural feature. 

Anderson et al (US 4464008 A)
Anderson teaches a cable lug comprised of a contact element (1 in Figs. 2-3) made of a relatively soft material, e.g. brass, which element is provided with a conical collar part (3 in Figs. 2-3) configured so as to be attachable to a conical battery post (2 in Figs. 2-3) (shown with dot-dashed lines) by pressing said collar part over said post (C1 / L61-67).
Anderson teaches in order to facilitate removal of the post lug from the battery post, cap (5 in Figs. 2-3) is furnished with one or more openings (7 in Figs. 2-3) in the upper region of its side surface (C2 / L16-18). Anderson teaches a screwdriver (8 in Fig. 3) or the like may then be inserted in one of these openings, as shown in FIG. 3, and forced upward as shown, wherewith the end of the screwdriver pushes against the upper part of contact element , and the screwdriver pries the cap upward from the position of FIG. 3 to that of FIG. 2, thus releasing the squeezing action of the cap on the conical collar part  of contact element , whereby the cable lug can be readily lifted off the post (C2 / L18-27). 
Anderson is seen as good evidence that the mechanism of the claimed jig insertion space for detachment of one object from another is a fairly ubiquitous structural feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729